PER CURIAM.
Larry Raymond challenges his sentence imposed following the revocation of his probation. He argues that the court reversibly erred in sentencing him based on a new scoresheet rather than on the original score-sheet, and points to well-settled law providing that when sentencing a defendant for a violation of probation, the trial court is to use the original scoresheet. See Hopps v. State, 590 So.2d 41 (Fla. 2d DCA 1991), cause dismissed, 595 So.2d 557 (Fla.1992); Pfeiffer v. State, 568 So.2d 530 (Fla. 1st DCA 1990); Graham v. State, 559 So.2d 343 (Fla. 4th DCA 1990). The state concedes error. Based on the foregoing authority, we reverse and remand for resentencing, directing the trial court to utilize the original scoresheet.
REVERSED.
ZEHMER, C.J., and MICKLE and LAWRENCE, JJ., concur.